                    Case 2:17-cv-00818-JFD-SRW Document 90 Filed 06/23/21 Page 1 of 3


                   tif.N. 44re Dettri"c+ CcLtN+ of -the         utVA-ed                 R 44Ae.

                                                    &Om                      Dt\itSiot)


            Rfifinelon           1-btAlact
                                                         ZOE tiN 23 A 10: 22
                                                    f                             Lvt I A4;:sn do:2:1 7-CV-818^
                                                        KBRI-A KACKF_TT,                     sRm.)
                                 V4
                                                         U,S. YISTRICT COURT -Sc
                                                         KtE0 E OtSTRICT ALA

                         ANG14‘ E-4- AL.)
            be_Cenckex.A‘.




      Co-mt. Aaw                  Pleirrii‘CE 166enAnn C. liowaRcl         2.2.96,e2_   FoR Good, cti‘use 401
                  41)--ke CotAR-vsl emk -We Da-e.nciAk-k-s                      u-)as nlo+ Able -I-0 Be. seen ;
  (In   Coug-b 46- ber-10A-61 -Axe- Cteck16_ Se.r1+,.. -Drie PRO 54          45s:c4vinte Pflo9flikfrI fofiln

                          ('`1          mot!,1. datZlc oF KW'tottikecicat fo.p.:_%          -San 3" 4-1.4zez oecics.
             A.   5 Is      -    ftek           etk:     lel      mcLt. h                Lke-siife           t_014145-
  +1D. cAFtn-t- Me. uS1.--% A Ñew catA+ eladte- aftel MD se ass;-s-liance. PV.091,410) FolitrAISP)
      Aft) AsIftIns       Ceuil+5 Pleose Amoce An oat'?        6c,$)e_ 1441 &tgiteciZ'on fac;Iiii
  +6 AfkanSfeR                     ea.e6 ke.         5;9r) cafftr Laktite X Woks e-e-16,3Ke C..)Vaix LOOS;
  %‘ \:;:ko c_oickez-4-;oft -0,E:•t1',-4y. 1:tf-4 eibb, eatikee-Flotrml     Anti csvme        WilbYeKs-en o-nly
 _ Fok A 1,04 nV Eg                  60e_ LauLR-V. --ken be_               zacAc          strn          Pirtb SItivvt
  IVV WO:1\3 PR.Zson etaticA                 -4-Ms PRoiNain \Noes 4o Pitcemze -xt‘Incc‘ce.s Fog aiNt.e- ak-1-'s;cie
 tZocacl, eauld. -PKE Plo,i1Of Vleost 15e_ kvaikstA,Meci                                                 Fa.c*-ty
(-tad 'Ay Ovis-k- LAT cal-n'tn9 c_aAR-V Aa-k-e. ekoxv... AN‘ls on -sin ytk



                                                                                                      c. Noi.JaRd

                                                                                                  C      6-10d1c(
                  Case 2:17-cv-00818-JFD-SRW Document 90 Filed 06/23/21 Page 2 of 3

                         C±VW-frAiQ2ksk S'etutc_



.          ceik-kFy -Ekt1-1 Als            +Rue mx-4 cg)g,_ci.
        ac12- .       \Ncl,_\)e_ Catek -evv- FaRe_90 ,n9 P(ea,t        LA3:4%. kkne   Clesac'of .kA,ve-• CouRd-,
    t        •                 .     C '             C                &I.      trt            DQÇe n    14.

                  0, e       F ANA           e ;IX                                          Po
                              aMP,esse_4, fk5 fottoo s




                                   -SockerveS                 *-;+k ecl-waRcts 1

                                            k:A3onexc.ic




                                                         IV   BRAncloo      C. 1100aRd

                                                     j?)RAf                 HOWaRg                 FF
                                                       Case 2:17-cv-00818-JFD-SRW Document 90 Filed 06/23/21 Page 3 of 3




                   At-374                                                                       .MONTGOPEW 41_ 360
Ats 2-7-qesz -
                                                                                                 21. JUN 202,1. PM 3
'-'1;16)/ Cogitel,441,n rckal-W
   C601. 1So
4-, Ane:55,ft10314frifi. 36057


                                                                                        oc_     cAtizy.,
                                                NakaoState Pnson.The                 s.kikkes        etut4
            orrespondence is forwarded from an
                                              %Minim gepannient of •
         contents have not beenevalnated,end
                                           (1esuOsterce or content oi tile    Mgck DisiCcirck htftilhoN*
          Conections is notresponsiblelort
                            enclosed Coinnstniudion:                         t aw.th Skt.e.4, 5(.4;4e.
                                                                             A0M130ReikY)A1MAivtR.36lout'ADIS'

 LtBal iv\c, t\                                                                                                        I
